Exhibit 10.15(b)

 

 

AMERICAN MULTI-CINEMA, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

As Amended and Restated Generally Effective January 1, 2006

 

and

 

As Frozen Effective December 31, 2006

 

--------------------------------------------------------------------------------


 

AMERICAN MULTI-CINEMA, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

PREAMBLE

1

 

 

ARTICLE I - DEFINITIONS

1

1.1.

“Affiliate”

1

1.2.

“Board”

1

1.3.

“Code”

1

1.4.

“Company”

1

1.5.

“Employer”

1

1.6.

“Normal Retirement Date”

2

1.7.

“OBRA 93”

2

1.8.

“Participant”

2

1.9.

“Plan”

2

1.10.

“Qualified Plan”

2

1.11.

“Qualified Plan Retirement Benefit”

2

1.12.

“Qualified Plan Surviving Spouse Benefit”

2

1.13.

“Supplemental Retirement Benefit”

2

1.14.

“Surviving Spouse”

2

1.15.

“Supplemental Surviving Spouse Benefit”

2

1.16.

Gender/Headings Clause

2

 

 

 

ARTICLE II - ELIGIBILITY

3

 

 

ARTICLE III - SUPPLEMENTAL RETIREMENT BENEFIT

3

3.1.

Amount

3

3.2.

Method of Payment and Commencement of Benefit

4

3.3.

Actuarial Equivalent

5

3.4.

No Termination of Employment Benefit

5

3.5.

Withholding and Taxes

5

 

 

 

ARTICLE IV – SUPPLEMENTAL SURVIVING SPOUSE BENEFIT

5

4.1.

Amount

5

4.2.

Method and Commencement of Benefit

6

4.3.

Death; No Surviving Spouse

6

 

 

 

ARTICLE V - ADMINISTRATION OF THE PLAN

7

5.1.

Administration by the Company

7

5.2.

General Powers of Administration

7

 

 

 

ARTICLE VI - AMENDMENT OR TERMINATION

7

6.1.

Amendment or Termination

7

6.2.

Effect of Amendment or Termination

7

 

i

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

ARTICLE VII - GENERAL PROVISIONS

7

7.1.

Funding

7

7.2.

General Conditions

7

7.3.

No Guaranty of Benefits

8

7.4.

No Enlargement of Employee Rights

8

7.5.

Spendthrift Provision

8

7.6.

Applicable Law

8

7.7.

Incapacity of Recipient

8

7.8.

Corporate Successors

8

7.9.

Unclaimed Benefit

8

7.10.

Limitations on Liability

9

 

ii

--------------------------------------------------------------------------------


 

AMERICAN MULTI-CINEMA, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

The American Multi-Cinema, Inc. Supplemental Executive Retirement Plan (the
“Plan”) was adopted effective January 1, 1994. The Plan was established and has
been maintained by the Company for the purpose of providing benefits for certain
of its key employees who participate in the Defined Benefit Retirement Income
Plan for Certain Employees of American Multi-Cinema, Inc. (and its Affiliates)
based on their compensation in excess of the maximum recognizable compensation
for qualified retirement plan purposes imposed by Code Section 401(a)(17), as
amended by the Omnibus Budget Reconciliation Act of 1993 (“OBRA 93”), up to the
maximum limit that would have been in effect under Code Section 401(a)(17) (as
indexed), had OBRA 93 not been enacted.

 

Effective January 1, 2006, the Company is hereby amending and restating the Plan
to update and clarify the application of several of its provisions, to
incorporate a prior amendment, and to bring the Plan into compliance with the
requirements of Code Section 409A effective January 1, 2005.

 

Effective December 31, 2006, the Company has elected to freeze the Qualified
Plan and, therefore, this Plan. A Participant’s Supplemental Retirement Benefit
will be calculated as of December 31, 2006, and the amount thereof shall not be
increased or changed for any reason thereafter.

 

ARTICLE I - DEFINITIONS

 

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

 

1.1.         “Affiliate” means any Employer that is an affiliate or related to
the Company, including an employer that is a member of a controlled group of
corporations with the Company or controlled group of trades or businesses, as
defined in Sections 414(b) and 414(c) of the Code.

 

1.2.         “Board” means the Board of Directors of the Company.

 

1.3.         “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations relating thereto.

 

1.4.         “Company” means American Multi-Cinema, Inc., a Missouri
corporation, or, to the extent provided in Section 7.8 below, any successor
corporation or other entity resulting from a merger or consolidation into or
with the Company or a transfer or sale of substantially all of the assets of the
Company.

 

1.5.         “Employer” means the Company and any of its Affiliates which is an
adopting employer under the Qualified Plan and who also adopts this Plan, their
successors and assigns.

 

--------------------------------------------------------------------------------


 

1.6.         “Normal Retirement Date” means the first day of the month
coinciding with or next following a Participant’s 65th birthday or, if later,
January 1 of the year in which the fifth (5th) anniversary of the Participant’s
commencement of participation in the Qualified Plan occurs.

 

1.7.         “OBRA 93” means the Omnibus Budget Reconciliation Act of 1993
(which amended Section 401(a)(17) of the Code).

 

1.8.         “Participant” means an employee of the Company who is a participant
under the Qualified Plan (or any successor or replacement employees’ retirement
plan) and to whom or with respect to whom a benefit is payable under the Plan.

 

1.9.         “Plan” means the AMC Supplemental Executive Retirement Plan.

 

1.10.       “Qualified Plan” means the Defined Benefit Retirement Income Plan
for Certain Employees of American Multi-Cinema, Inc., as in effect December 31,
2006.

 

1.11.       “Qualified Plan Retirement Benefit” means the monthly retirement
benefit payable to a Participant pursuant to the Qualified Plan by reason of his
termination of employment with the Company and all Affiliates for any reason
other than death after qualifying for early, normal or late retirement benefits
under the Qualified Plan, the amount of which benefit has been frozen by the
Company as of December 31, 2006.

 

1.12.       “Qualified Plan Surviving Spouse Benefit” means the monthly
retirement benefit payable to the Surviving Spouse of a Participant pursuant to
the Qualified Plan in the event of the death of the Participant at any time
prior to commencement of the payment of his Qualified Plan Retirement Benefit.

 

1.13.       “Supplemental Retirement Benefit” means the benefit payable to a
Participant pursuant to the Plan by reason of his termination of employment with
the Company for any reason other than death after qualifying for early, normal
or late retirement benefits under the Qualified Plan and all Affiliates,
provided that if such benefit has not commenced prior to December 31, 2006, it
shall be calculated as of that date and shall not be increased for any reason
thereafter.

 

1.14.       “Surviving Spouse” means a person who is married to a Participant at
the date of his death.

 

1.15.       “Supplemental Surviving Spouse Benefit” means the benefit, if any,
payable to a Surviving Spouse pursuant to the Plan.

 

1.16.       Gender/Headings Clause. Words in the masculine gender shall include
the feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any Article or Section headings used herein are
included for ease of reference only, and are not to be construed so as to alter
the terms hereof.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II - ELIGIBILITY

 

A Participant who is eligible to receive a Qualified Plan Retirement Benefit
after qualifying for early, normal or late retirement benefits under the
Qualified Plan, the amount of which is reduced by reason of the application of
the maximum recognizable compensation imposed by Section 401(a)(17) of the Code,
as in effect on the date for commencement of the Qualified Plan Retirement
Benefit, or as in effect at any time thereafter, shall be eligible to receive a
Supplemental Retirement Benefit. The Surviving Spouse of a Participant who dies
prior to commencement of payment of his Qualified Plan Retirement Benefit, but
after qualifying for an early, normal or late retirement benefit under the
Qualified Plan, shall be eligible to receive a Supplemental Surviving Spouse
Benefit. No employee who was not a Participant with a Supplemental Retirement
Benefit as of December 31, 2006 shall become a Participant thereafter.

 

ARTICLE III - SUPPLEMENTAL RETIREMENT BENEFIT

 

3.1.         Amount. The Supplemental Retirement Benefit payable to an eligible
Participant in the form of a straight life annuity over the lifetime of the
Participant only, commencing on his Normal Retirement Date, shall be a monthly
amount equal to the difference between (a) and (b) below:

 

(a)           the monthly amount of the Qualified Plan Retirement Benefit to
which the Participant would have been entitled under the Qualified Plan if such
benefit were computed without giving effect to the maximum recognizable
compensation for qualified retirement plan purposes imposed by application of
Section 401(a)(17) of the Code, as amended by OBRA 93, but rather, for the
purpose of this Plan, recognizing a Participant’s compensation up to the maximum
limit that would have been in effect under Section 401(a)(17) of the Code (as
indexed), had OBRA 93 not been enacted;

 

less

 

(b)           the monthly amount of the Qualified Plan Retirement Benefit
actually payable to the Participant under the Qualified Plan.

 

The amounts described in (a) and (b) shall be computed as of the date of
termination of employment of the Participant with the Company and all Affiliates
in the form of a straight life annuity payable over the lifetime of the
Participant only, commencing on his Normal Retirement Date.

 

In the event a Participant’s employment with the Company terminates prior to
qualifying for an early, normal or late retirement benefit under the Qualified
Plan, but the Participant is rehired by the Company and does subsequently
qualify for a benefit hereunder, the amount of the Supplemental Retirement
Benefit payable under 3.1(a) and (b) above shall be based solely upon the
Participant’s service following his reemployment.

 

3

--------------------------------------------------------------------------------


 

Prior service with an entity acquired by the Company shall not be included in
determining the amount of Supplemental Retirement Plan Benefit payable under
3.1(a) and (b) above, even if it is included as service under the Qualified
Plan, unless this Plan is amended to specifically include such pre-acquisition
service as service hereunder.

 

No additional Supplemental Retirement Benefit under this Section 3.1 shall
accrue after December 31, 2006. Any such benefit that may become payable in the
future (if the Participant qualifies for early, normal or late retirement under
the Qualified Plan) shall be calculated as of December 31, 2006, and the amount
thereof will not increase for any reason after that date.

 

3.2.         Method of Payment and Commencement of Benefit. The Supplemental
Retirement Benefit payable to a Participant or Surviving Spouse shall be paid at
such time and in such manner as irrevocably elected by the Participant in
writing (on a form provided by the Company) as of the later of (a) December 31,
2006 or (b) the last day of the thirty (30) day period commencing with the
Participant’s initial eligibility to participate in the Plan. Notwithstanding
the foregoing, no change in a prior election made by a Participant prior to
December 31, 2006 (as permitted under regulations issued under Code Section
409A) shall accelerate into 2006 a benefit payable in a later year, or defer to
a later year an amount payable in 2006.

 

A Participant shall elect irrevocably, at the time and in the manner referred to
above, to receive an amount equal to the Actuarial Equivalent of his benefit,
payable in equal semi-annual installments, over a certain period of from two (2)
to ten (10) years, with such payments to be made on or about January 1 and July
1 of each year. If the amount of a semi-annual installment would be less than
$1,000, such Participant’s benefit shall be paid instead in annual installments
as of January 1 of each year for which an installment is payable.

 

Notwithstanding the foregoing, (a) if the Actuarial Equivalent present value of
a Participant’s benefit is less than $10,000 when first payable at the time
elected above, the amount automatically will be paid in a lump sum, whether or
not the Participant has elected installments, or (b) if a Participant elected,
prior to January 1, 2006 when first eligible to participate in the Plan, to
receive his benefit in the form of a lump sum payment, such benefit, if any,
will be paid in a lump sum, unless such Participant elects to receive
installment payments prior to December 31, 2006.

 

A Participant shall elect, in the manner referred to above, to receive his
entire benefit, if payable in a lump sum, or to receive his initial installment
payment, if payable in installments, as of the first day of the month (or as
soon thereafter as administratively feasible) following the Participant’s date
of termination of employment, or as of the first January 1 thereafter.

 

The Company’s action “freezing” the Plan as of December 31, 2006 shall not
accelerate the commencement of a Participant’s benefit, if any, prior to the
time of payment otherwise provided under this Section 3.2, nor shall such action
cause any benefit to “vest” or entitle a

 

4

--------------------------------------------------------------------------------


 

Participant to a benefit the Participant was not otherwise entitled to hereunder
had the freeze not occurred.

 

3.3.         Actuarial Equivalent. A Supplemental Retirement Benefit which is
payable in a lump sum, or which commences at any time prior to the Participant’s
Normal Retirement Date, shall be the actuarial equivalent of the Supplemental
Retirement Benefit set forth in Section 3.1 above. The amount of any lump sum
payment will be reduced by early retirement factors, if applicable, and the lump
sum amount will be calculated using the same actuarial adjustments as those
specified in the Qualified Plan with respect to determination of the amount of
the Qualified Plan Retirement Benefit on the date for commencement of payments
hereunder.

 

3.4.         No Termination of Employment Benefit. No benefit is payable
hereunder if a Participant’s employment with the Company terminates for any
reason (or no reason) before the earliest of the dates he qualifies for early,
normal or late retirement benefits under the Qualified Plan. The Company’s
action freezing the Plan as of December 31, 2006 does not affect the fact that
benefits will be forfeited as a result of a pre-retirement termination of
employment. A Participant may qualify for a Supplemental Retirement Benefit
after December 31, 2006 if the Participant qualifies for early, normal or late
retirement after that date and was a Participant as of December 31, 2006.

 

Notwithstanding the foregoing or any other provision of this Plan, a Participant
(1) who was terminated by the Company between January 1, 2005 and June 30, 2005,
as a part of an announced corporate reorganization, and (2) who had earned at
least fifteen (15) years of Vesting Service under the Qualified Plan as of such
Participant’s date of termination, shall be entitled to the Supplemental
Retirement Benefit accrued through December 31, 2004 when (and if) he or she
qualifies for early, normal or late retirement benefits under the Qualified
Plan, to be paid pursuant to the terms of this Plan, as determined by the
Company.

 

3.5.         Withholding and Taxes. The Company may withhold, for income or
employment tax purposes, from any benefit payable hereunder, any appropriate
amount which is required or permitted by applicable law. A Participant remains
solely liable for all taxes owed (other than the Company’s share of employment
taxes) on all benefits or payments hereunder and shall indemnify and hold the
Company harmless in connection therewith. Failure of a Participant to forward
payment to the Company promptly upon its request of any amount which the Company
is required to withhold (if funds payable to the Participant from which such
amount could be withheld are not available) shall be grounds to forfeit any
benefit otherwise paid or payable to the Participant hereunder.

 

ARTICLE IV - SUPPLEMENTAL SURVIVING SPOUSE BENEFIT

 

4.1.         Amount. If a Participant dies prior to commencement of payment of
his Qualified Plan Retirement Benefit under circumstances in which a Qualified
Plan Surviving Spouse Benefit is payable to his Surviving Spouse, then a
Supplemental Surviving Spouse Benefit will be payable to his Surviving Spouse as
hereinafter provided. The monthly amount of

 

5

--------------------------------------------------------------------------------


 

the Supplemental Surviving Spouse Benefit payable to a Surviving Spouse shall be
equal to the difference between (a) and (b) below:

 

(a)           the monthly amount of the Qualified Plan Surviving Spouse Benefit
to which the Surviving Spouse would have been entitled under the Qualified Plan
if such benefit were computed without giving effect to the maximum recognizable
compensation for qualified retirement plan purposes imposed by application of
Section 401(a)(17) of the Code as amended by OBRA 93, but rather, for the
purpose of this Plan, recognizing a Participant’s compensation up to the maximum
limit that would have been in effect under Section 401(a)(17) of the Code (as
indexed), had OBRA 93 not been enacted;

 

less

 

(b)           the monthly amount of the Qualified Plan Surviving Spouse Benefit
actually payable to the Surviving Spouse under the Qualified Plan.

 

No additional Supplemental Surviving Spouse Benefit under this Section 4.1 shall
accrue after December 31, 2006. Any such benefit that may become payable in the
future shall be calculated as of December 31, 2006, and the amount thereof will
not increase, or change for any reason (other than death benefit adjustments),
after that date.

 

4.2.         Method and Commencement of Benefit. Except as hereinafter provided,
a Supplemental Surviving Spouse Benefit shall be payable, commencing on the date
for commencement of payment of the Qualified Plan Surviving Spouse Benefit to
the Surviving Spouse, in semi-annual installments, as elected by the Participant
at the time, in the manner, and subject to the limitations described in, Section
3.2. Notwithstanding the foregoing, a Supplemental Surviving Spouse Benefit
shall be payable in an Actuarial Equivalent (as defined in Section 3.3) lump sum
amount if the Participant elected, at the time and in the manner described in
Section 3.2, a lump sum method of payment of any Supplemental Surviving Spouse
Benefit.

 

In no event shall the Company’s action in freezing the Plan as of December 31,
2006 be construed as entitling a Surviving Spouse to a benefit such Surviving
Spouse would not otherwise have been entitled to had the Plan freeze not
occurred.

 

4.3.         Death; No Surviving Spouse. No death benefit is payable hereunder
if a Participant who has not commenced receiving benefit payments hereunder dies
without being survived by a spouse prior to his Normal Retirement Date. If a
Participant who is not survived by a Surviving Spouse dies after his Normal
Retirement Date and before he commences receiving benefit payments under Article
III hereof, his designated Beneficiary shall be entitled to receive benefits
under this Article IV, computed in the same manner that a Surviving Spouse
Benefit would have been calculated under this Plan and payable in the form of
payment determined pursuant to Section 4.2 above.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V - ADMINISTRATION OF THE PLAN

 

5.1.         Administration by the Company. The Company shall be responsible for
the general operation and administration of the Plan and for carrying out the
provisions thereof.

 

5.2.         General Powers of Administration. All provisions set forth in the
Qualified Plan with respect to the administrative powers and duties of the
Company, payment of expenses of administration, and the procedures for filing
claims and appealing claim denials, shall also be applicable with respect to
this Plan. The Company shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by the
Company with respect to the Plan. The Company may exercise all administrative
duties and rights hereunder in its sole discretion.

 

ARTICLE VI - AMENDMENT OR TERMINATION

 

6.1.         Amendment or Termination. The Company expressly reserves the right
to amend or terminate the Plan at any time and in any manner, in its sole
discretion, without prior notice to, or the consent of, any party. Any such
amendment or termination shall be adopted pursuant to a resolution of the Board
and shall be effective, retroactively or prospectively, as of the date specified
in such resolution.

 

6.2.         Effect of Amendment or Termination. No amendment or termination of
the Plan shall deprive a Participant or Surviving Spouse of any Supplemental
Retirement Benefit or Supplemental Surviving Spouse Benefit, payment of which
has commenced prior to the effective date of such amendment or termination or
which would be payable if the Participant terminated employment for any reason
on such effective date. The Company’s action freezing the Plan as of December
31, 2006 was not a termination of the Plan. The provisions of the Plan not
affected by the freeze as set forth in this restatement of the Plan continue in
full force and effect.

 

ARTICLE VII - GENERAL PROVISIONS

 

7.1.         Funding. The Plan shall be and remain at all times unfunded and
unsecured, and no provision shall at any time be made with respect to
segregating any assets of the Company for payment of any benefits hereunder. No
Participant, Surviving Spouse or any other person shall have any interest in any
particular assets of the Company by reason of the right to receive a benefit
under the Plan and any such Participant, Surviving Spouse or other person shall
have only the rights of a general unsecured creditor of the Company with respect
to any rights under the Plan.

 

7.2.         General Conditions. Any Qualified Plan Retirement Benefit or
Qualified Plan Surviving Spouse Benefit, or any other benefit payable under the
Qualified Plan, shall be paid solely in accordance with the terms and conditions
of the Qualified Plan and nothing in this Plan

 

7

--------------------------------------------------------------------------------


 

shall operate or be construed in any way to modify, amend or affect the terms
and provisions of the Qualified Plan.

 

7.3.         No Guaranty of Benefits. Nothing contained in the Plan shall
constitute a guaranty by the Company or any other entity or person that the
assets of the Company will be sufficient to pay any benefit hereunder.

 

7.4.         No Enlargement of Employee Rights. No Participant or Surviving
Spouse shall have any right to a benefit under the Plan except in accordance
with the terms of the Plan. Neither the establishment of the Plan nor any
provision hereof shall be construed to give any Participant the right to be
retained in the service of the Company or an Employer.

 

7.5.         Spendthrift Provision. No interest of any person or entity in, or
right to receive a benefit under, the Plan shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment, or other alienation
or encumbrance of any kind; nor may such interest or right to receive a benefit
be taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.

 

7.6.         Applicable Law. The Plan shall be construed and administered under
the laws of the State of Missouri, to the extent such laws are not preempted by
the Employee Retirement Income Security Act of 1974 (“ERISA”) and valid
regulations promulgated thereunder. The Plan also shall be construed and
enforced so as to comply with the provisions of Code Section 409A and
regulations thereunder, effective January 1, 2005.

 

7.7.         Incapacity of Recipient. If any person entitled to a benefit
payment under the Plan is deemed by the Company to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until
claim therefor shall have been made by a duly appointed guardian or other legal
representative of such person, the Company may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company and the Plan therefor.

 

7.8.         Corporate Successors. The Plan shall not be automatically
terminated by a transfer or sale of assets of the Company or by the merger or
consolidation of the Company into or with any other corporation or other entity,
but the Plan shall be continued after such sale, merger or consolidation only if
and to the extent that the transferee, purchaser or successor entity agrees to
continue the Plan. In the event that the Plan is not continued by the
transferee, purchaser or successor entity, then the Plan shall terminate subject
to the provisions of Section 6.2.

 

7.9.         Unclaimed Benefit. Each Participant shall keep the Company informed
of his current address and the current address of his spouse. The Company shall
not be obligated to

 

8

--------------------------------------------------------------------------------


 

search for the whereabouts of any person. If the location of a Participant is
not made known to the Company within three (3) years after the date on which
payment of the Participant’s Supplemental Retirement Benefit may first be made,
payment may be made as though the Participant had died at the end of the
three-year period. If, within one additional year after such three-year period
has elapsed, or, within three years after the actual death of a Participant, the
Company is unable to locate any Surviving Spouse of the Participant, then the
Company shall have no further obligation to pay any benefit hereunder to such
Participant or Surviving Spouse or any other person and such benefit shall be
irrevocably forfeited.

 

7.10.       Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Company nor any individual acting as an
employee or agent of the Company shall be liable to any Participant, former
Participant, Surviving Spouse or any other person for any claim, loss, liability
or expense incurred in connection with the Plan.

 

IN WITNESS WHEREOF, the Company has executed this Plan document this 28th day of
December, 2006, to be effective generally as of January 1, 2006.

 

 

 

AMERICAN MULTI-CINEMA, INC.,

 

the “Company”

 

 

 

 

 

By:

/s/ Keith P. Wiedenkeller

 

 

 

Keith P. Wiedenkeller

 

 

SVP of Human Resources

 

 

 

 

 

AMC CARD PROCESSING SERVICES,
INC., an “Employer”

 

 

 

 

 

By:

/s/ Kevin M. Connor

 

 

 

Kevin M. Connor

 

 

Senior Vice President

 

9

--------------------------------------------------------------------------------